Title: Jacob Engelbrecht to James Madison, 24 October 1827
From: Engelbrecht, Jacob
To: Madison, James


                        
                            
                                Respected Sir,
                            
                            
                                
                                    Frederick town. Md
                                
                                Octr. 24th 1827.
                            
                        
                         
                        Your favor of the 17th inst, enclosing that of the 4th of July last, came safe to hand.
                        Words are almost insufficient, to express my gratitude for the favors thus bestowed, the sphere in which I
                            move is but that of an humble Individual, and when such favors, from a gentleman of your Standing, are not denied, I feel
                            all the gratitude that imagination can conceive.
                        Will you, my dear friend, please receive my unfeigned thanks, for this mark of respect, together with my best
                            wishes, for the health of your remaining days, and also an assurance of my good will & friendly disposition.
                        
                        
                            
                                Jacob Engelbrecht
                            
                        
                    